United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Wales, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0318
Issued: March 29, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 28, 2016 appellant filed a timely appeal from a June 7, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated March 6, 2015, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its February 9, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R.
§ 501.2(c)(1).

On appeal appellant contends that his request for reconsideration was timely filed based
on tracking documents from the U.S. Postal Service.
FACTUAL HISTORY
On January 20, 2015 appellant, then a 62-year-old rural letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that he slipped on icy steps on January 14, 2015 injuring his
neck, lower back, right arm, and shoulder. An employing establishment customer, at whose
residence the incident occurred, reported that he heard appellant fall and helped him up.
Appellant advised the customer that he would likely be sore the next day, but would continue
with his route.
Appellant submitted notes dated January 26, and 30, 2015 from Dr. David F. Ratliff, a
Board-certified orthopedic surgeon, diagnosing a right shoulder condition.
In a February 3, 2015 letter, OWCP noted that when appellant’s claim was received it
appeared to be for a minor injury that resulted in minimal or no lost time from work. It
administratively approved a limited amount of medical expenses without formally considering
the merits of the claim. OWCP informed appellant of the additional factual and medical
evidence needed to establish his claim and allowed him 30 days to respond.
Dr. Priscilla Dale, a Board-certified internist, examined appellant on January 25 and
February 12, 2015. She noted that appellant had slipped on stairs at work on January 14, 2015
while delivering a package. Appellant injured his neck, right shoulder, and lower back. He
reported that he was holding onto the stair railing when he fell and pulled his shoulder. Dr. Dale
diagnosed right shoulder joint pain, cervicalgia, sprains and strains of the neck, and back
contusion. She checked a box marked “yes” indicating that the incident appellant described was
the competent medical cause of his injury.
In a February 6, 2015 note, Dr. Frederick B. McAdam, a Board-certified physiatrist,
reported that appellant slipped on icy steps, landing on his back hitting his head. Appellant
experienced immediate neck, low back, and right shoulder pain. Dr. McAdam examined
appellant and diagnosed back pain, neck pain, shoulder pain, lumbar stenosis, rotator cuff
sprain/strain, right shoulder degenerative joint disease, cervical spondylosis, osteoarthritis of the
knees and hip, ossification of the posterior longitudinal ligament in the cervical region, and
ankylosing spondylitis. He checked a box marked “yes” to the question of whether the incident
appellant described was the competent medical condition of his injuries.
Appellant completed a factual statement on February 18, 2015 and noted that while he
was descending steps he slipped and fell down two to three steps hurting his neck, lower back,
and right shoulder. He noted that, as he slipped, his body turned and he struck his head causing
his neck injury.
By decision dated March 6, 2015, OWCP denied appellant’s traumatic injury claim,
finding that he had failed to submit rationalized medical evidence establishing causal relationship
between his diagnosed conditions and the accepted employment injury.

2

Following the March 6, 2015 decision, appellant submitted additional medical evidence.
Dr. Dale completed a note on January 19, 2015 opining that appellant had sustained a workers’
compensation injury as he fell down stairs at work on January 14, 2015 while delivering a
package. Appellant injured his neck, right shoulder, and lower back. He noted that he pulled his
right shoulder when he was holding onto the railing and falling. Dr. Dale diagnosed shoulder
joint pain, cervicalgia, neck sprains and strains, and back contusion. She checked the box
marked “yes” to the question of whether the incident appellant described was the competent
medical cause of his injury.
Dr. Ratliff completed a January 28, 2015 form report provided by the State of New
York’s Workers’ Compensation Board. He noted that appellant fell down stairs and injured his
right shoulder on January 14, 2015. Dr. Ratliff diagnosed rotator cuff sprain and strain. He
checked a box marked “yes” to the question of whether the incident that appellant described was
the competent medical cause of his injury. In a March 9, 2015 form report, Dr. Ratliff opined
that appellant sustained a right shoulder injury on January 14, 2015 associated with a fall at
work. He diagnosed right shoulder pain. Dr. Ratliff again checked the box marked “yes” to
indicate that the incident that appellant described was the competent medical cause of his injury.
On December 24, 2015 Dr. McAdam completed a form report diagnosing lumbago,
cervicalgia, pain in the shoulder joint, and lumbosacral spondylosis. He also checked the box
marked “yes” to the question of whether he was of the opinion that appellant’s incident was the
competent medical cause of his injury. Appellant submitted treatment notes from his physical
therapist and from physician assistants.
Appellant’s request for reconsideration of OWCP’s March 6, 2015 decision was received
by OWCP on March 10, 2016. In support of this request, he submitted additional medical
evidence, notes from physical therapy, notes from a physician assistant and a note dated
February 29, 2016 from Dr. McAdam opining that appellant’s condition was the result of his
January 14, 2015 work accident. An undated note from Dr. McAdam described appellant’s
lower back pain, as well as his right arm and shoulder pain. He noted that appellant slipped and
fell on icy steps after delivering a parcel. Dr. McAdam reported, “While holding onto railing
with right arm, slipped and fell with sufficient force to tear right rotator cuff. As he continued
down steps on back injuring lower back while slipping on steps. Further down the steps the
patient’s body spun around hitting his head on house and pushing his head into his neck. Patient
is over 300 pounds and had sufficient force to do injury.”
By decision dated June 7, 2016, OWCP denied appellant’s request for reconsideration of
the merits, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle a claimant to a review of an OWCP decision
as a matter of right.4 This section vests OWCP with discretionary authority to determine whether
3

5 U.S.C. § 8128(a).

4

Thankamma Mathews, 44 ECAB 765, 768 (1993).

3

it will review an award for or against compensation.5 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is timely.
In order to be timely, a request for reconsideration must be received by OWCP within one year
of the date of OWCP’s merit decision for which review is sought. Timeliness is determined by
the document receipt date of the reconsideration request.6 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted OWCP under 5 U.S.C. § 8128(a).7
In those cases where requests for reconsideration are untimely filed, the Board has held
that OWCP must nevertheless undertake a limited review of the case to determine whether there
is clear evidence of error pursuant to the untimely request.8 OWCP’s procedures state that
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in OWCP’s regulations, if the claimant’s request for reconsideration shows
“clear evidence of error” on the part of OWCP.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.10 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.15 The Board must make an independent
5

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

6

20 C.F.R. § 10.607; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b)
(February 2016). G.F., Docket No. 15-1053 (September 11, 2015).
7

Supra note 4 at 769; Jesus D. Sanchez, supra note 5 at 967.

8

Supra note 4 at 770.

9

See supra note 6 at Chapter 2.1602.5 (February 2016).

10

Supra note 4.

11

Leona N. Travis, 43 ECAB 227, 241 (1991).

12

Jesus D. Sanchez, supra note 5 at 968.

13

Supra note 11.

14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

4

determination of whether a claimant has submitted clear evidence of error on the part of OWCP
such that OWCP abused its discretion in denying merit review in the face of such evidence.16
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.
OWCP found in its March 6, 2015 decision that appellant had failed to meet his burden
of proof to establish his traumatic injury claim as he had failed to submit medical evidence
sufficient to establish causal relationship between the accepted employment incident and his
diagnosed conditions. Appellant requested reconsideration through a letter received by OWCP
on March 10, 2016. As noted above, a timely reconsideration request must be received by
OWCP within one year of the merit decision. Timeliness is determined by the document receipt
date of the reconsideration request (the received date in the Integrated Federal Employees’
Compensation System (iFECS)).17 If the request for reconsideration has a document received
date greater than one year, the request must be considered untimely.18 Because appellant’s
reconsideration request was not received until March 10, 2016, it was untimely filed.
As an untimely reconsideration request, appellant must demonstrate clear evidence of
error by OWCP. The Board finds that the reconsideration request and the evidence do not
demonstrate clear evidence of error in this case. In support of his untimely request for
reconsideration, appellant submitted additional medical evidence from Drs. McAdam, Ratliff,
and Dale. These physicians submitted new reports which continued to support a causal
relationship between appellant’s condition and his employment. Dr. McAdam’s undated report
noted that due to appellant’s weight his slip and fall while holding a hand rail generated
sufficient force to cause a rotator cuff tear. While this evidence supports appellant’s claim, it is
insufficient to demonstrate clear evidence of error which is intended to be a difficult standard.
The Board has held that evidence is insufficient to demonstrate clear evidence of error even if it
is of sufficient probative value to create a conflict in medical opinion or establish a clear
procedural error.19 In order to demonstrate clear evidence of error, the evidence must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.20 The medical
evidence submitted by appellant does not have sufficient probative value to shift the weight of
the evidence in favor of appellant.
Appellant also submitted documents from his physical therapist and physician assistants.
These notes are immaterial as physical therapists and physician assistants are not considered
16

Nancy Marcano, 50 ECAB 110 (1998).

17

Supra note 6 at Chapter 2.1602.4(b) (February 2016).

18

R.Y., Docket No. 16-1301 (issued December 15, 2016); T.E., Docket No. 16-0574 (issued August 18, 2016).

19

D.G., 59 ECAB 455 (2008).

20

See supra note 15.

5

physicians under FECA.21 Their reports and opinions do not constitute probative medical
evidence to establish error by OWCP.22
On appeal appellant disagrees with OWCP’s regulations and contends that his
reconsideration request should have been received by OWCP in a timely manner.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 7, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 29, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

R.S., Docket No. 15-0988 (issued August 12, 2015) .

22

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jane A. White, 34 ECAB 515 (1983).

6

